DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-4, and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theodosis(USPat 10,144,408) in view of Omata(USPGPUB 2018/0357484), Nerayoff et al(USPGPUB 2014/0211012), and Schenken et al(USPGPUB 2012/0307064)
  -- In considering claim 1, the claimed subject matter that is met by Theodosis et al(Theodosis) includes:
	1) the information processing apparatus that is mounted on a vehicle and includes an imaging unit are met by the computer(610) which receives image information from camera(s)(606), see figure 6;
	2) the storage unit configured to store traffic regulation information, which is information on traffic regulations is met by the storage(612) of the onboard computer(610), and wherein the storage 
	- Theodosis does not show:
	1) a control unit configured to determine, based on a video of surroundings of the vehicle captured by the imaging unit and the traffic regulation information stored in the storage unit, whether a subject included in the video has made a traffic violation or not, and in a case where it is determined that the subject has made the traffic violation, identify the traffic violation made by the subject and a violation location at which the traffic violation has been made;
	2) the communication unit configured to transmit the traffic violation and the violation location, identified by the control unit, to a database outside the vehicle;
	3) the identification information, identified by the control unit;
	4) the database storing the identification information of the subject and the violation location at which the traffic violation has been made by the subject
	5) the analysis device configured to acquire, from the database, information on the traffic violation and the violation location where the traffic violation has been made, analyze the acquired information, identify information including the subject and the violation location, and provide the identified information including the subject and the violation location to predetermined authorities.
	In related art, Omata teaches a video processing device and method, which utilizes video information to determine traffic violations within an environment surrounding the vehicle, and thereby records and transmits that information to an external device(see: Omata, secs[0073, 0133]), and sends the violations to a management server via an external network(see: sec[0070, 0183]).
	Since the use of communication for transmitting violation information to outside dataset is well known, as taught by Omata, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the database, and communications network of Omata, into the system of Theodosis, since this would have helped ensure the proper recording and potential apprehension 
	As well, as part of the functions of video processing device of Omata, Omata teaches that an object recognition unit on the basis of a result of recognizing an object included in a video obtained by image capturing, recognizes surrounding persons, vehicles, obstacles, signs or characters on a road surface, and the like.  Wherein the object recognition processing detects or recognizes an object outside of the vehicle(see: Omata, secoo62]).  Object recognition would have inherently included identification, as discussed in the previous Office Action.  Therefore, it would have been inherent that this feature would have been included in the video processor of Omata, since the video recording information would have included images that would have included license plate numbers of violating vehicles, thereby inherently included in identification information transmitted to the database.
	With regards to the database that stores the identification information and violation location information, use of databases which store violation location and information is well known.  In related art, Nerayoff et al(Nerayaoff) teaches a system for tracking traffic violations within an intersection, wherein a server system(140) is configured to 
	Since the use of server database systems which store identification information pertaining to locations and violations is well known, as taught by Nerayoff, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the server system(140) of Nerayoff, into the database of Omata, since this would have provided a means to store and analyze violation and location information, for later use by management and authorities.
	With regards to the claimed analysis device configured to acquire, from the database, information on the traffic violation and the violation location where the traffic violation has been made, analyze the acquired information, identify information including the subject and the violation location, and provide the identified information including the subject and the violation location to predetermined authorities, use of systems which include analysis devices that operate in this manner is well known.
	In related art, Schenken et al(Schenken) teaches the use of a system for detecting traffic violations(see: Schenken, abstract).  And wherein 
	Since the use of systems which analyze acquired traffic violation data, and provide the identified information, including location and identity information to authorities is well known, as taught by Schenken, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the data storage(145), server(110), including analysis module(800), and as well, the one or more databases, such as states DMV, of Schenken, into the system of Theodosis, since one of ordinary skill would have recognized the advantage of utilizing a system which collects and stores violation data at a remote location, to be later analyzed and forwarded to authorities, since this would have enhanced the ability of the system to store, verify, and identify violators of traffic incidents, thereby making the job of authorities easier when determining and mitigating traffic violations.
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the subject being a pedestrian, and the control unit being configured to determine that, in a case where a pedestrian detected as the subject crosses a road at a point near a crosswalk provided on the road but not the crosswalk, the pedestrian has made a traffic violation is met by the system of Omata, wherein the violative acts of a pedestrian is monitored by the system(see: sec[0132]). 
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the subject being a vehicle, and the control unit being configured to determine that, in case where a vehicle detected as the subject ignores a traffic signal or does not pause, the vehicle has made a traffic violation is met by the system of Omata, determining illegal acts of surrounding vehicles that violates traffic regulations, such as the Road traffic law(see: sec[0132]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the subject being a bicycle, and the control unit being configured to determine that, in a case where a bicycle detected as the subject travels in an area which is not a predetermined traveling area, the bicycle having made a traffic violation is met by the system of Omata, which determines violative acts of a bicycle(see: Omata, sec[0133]). 
-- Claim 6 recites a method that substantially corresponds to the apparatus of claim 1, and therefore, is met for the reasons as discussed in claim 1 above. 
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the program causing the information processing apparatus mounted on the vehicle is met by the onboard computer(610) including CPU(614), storage(614) and memory(616), which stores data and instructions which causes the computer/CPU to perform functions of the system, as described in the claims above(see: column 8, lines 36-52).
REMARKS:
Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive, and have been addressed in the art rejection above.
APPLICANT’S ARGUMENTS:
	1) “To the extent the rejection remains applicable to the claims, as amended, Applicant respectfully traverses the rejection……….Accordingly, Applicant respectfully submits that Theodosis, Omata and Nerayoff, either individually or in combination, fail to disclose or suggest at least the features recited in amended independent claims 1,6 and 7.”
	Applicant contends that the prior art does not meet the subject matter of newly amended claims 1,6, and 7.  In particular, the applicant contends that the prior art do not teach the amended limitation, and does not argue other features of the claims.  The examiner has hence provided prior art to Schenken et al, that teaches the amended subject matter, and has provided reasoning for combining Schenken into the pre-existing prior art of record.  In view of this, applicant’s argument is deemed moot, in view of new grounds of rejection, as stated in the art rejection above.
Applicant’s amendment filed 9/23/2021 has overcome the rejection of claims 2-4 under 35 U.S.C. 112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In related art, Brown et al(USPat 7,812,711) teaches a traffic violation determination system, wherein the location and violation information from a traffic incident is collected, transferred, and storred on an external server, to be later processed, and transferred to a police department, and DMV database for issuance of a citation to the traffic violator(see: Brown, column 11, lines 29 et seq).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DARYL C POPE/Primary Examiner, Art Unit 2687